Citation Nr: 0316389	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  96-35 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic skin disease, 
claimed as due to phosphate chemical exposure.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from May 1950 to May 
1953.

Initially, this matter came before the Board of Veterans' 
Appeals on appeal from a March 1996 Department of Veteran's 
Affairs (VA) rating decision in which the regional office 
(RO) in Nashville, Tennessee, denied entitlement to service 
connection for a skin disorder involving the arms, legs, back 
and head, claimed by the veteran as due to phosphate chemical 
exposure.

In a decision dated in July 1999, the Board denied 
entitlement to service connection for a chronic skin disease 
due to phosphate chemical exposure.

In an Order dated in December 2000, the United States Court 
of Appeals for Veterans Claims (formerly known as the United 
States Court of Veterans Appeals, hereinafter referred to as 
the Court) vacated the Board's July 1999 decision and 
remanded this matter to the Board for compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).

In October 2001, the Board remanded this matter to the RO in 
ensure compliance with the provision s of the VCAA, including 
affording the veteran a VA examination.  

In a May 2003 rating decision, the RO granted entitlement to 
service connection for tinea pedis.  The veteran's claim for 
service connection for a skin disorder involving his arms, 
legs, back and head remains before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claim now on appeal has 
been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's current disability from a skin disorder 
diagnosed as xerosis of the skin and chronic tinea cruris and 
tinea corporis is not related to a disease or injury he 
incurred during his active military service, including 
claimed exposure to phosphate chemicals.


CONCLUSIONS OF LAW
1. VA's duties to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).
2.  The veteran is not entitled to service connection for a 
skin disorder due to phosphate chemical exposure.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Skin Disorder

The veteran contends that he has current disability from a 
skin disorder that he incurred from exposure to phosphate 
chemicals while he was in active military service.  For the 
reasons and bases discussed below, the Board concludes that 
the veteran is not entitled to service connection for a skin 
disorder, diagnosed after a VA examination in April 2003 as 
xerosis of the skin, and chronic tinea cruris and tinea 
corporis.  As noted above, service connection is in effect 
for tinea pedis; consequently, the Board will consider 
service connection for the other skin diagnoses only.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).

Generally, to support a claim for service connection, there 
must be: (1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent symptoms 
of disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary of VA (Secretary).  
The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The veteran has current disability from a skin disorder that 
was diagnosed after a April 2003 VA examination as xerosis of 
the skin and chronic tinea, cruris and tinea corporis.  His 
current disability from a skin disorder is documented by the 
examination report and evidenced by photographs taken at that 
time.

The question before the Board is whether the veteran's 
current disability from his skin disorders is related to a 
disease or injury he incurred during his active military 
service.  


The veteran has asserted in statements and testimony that his 
skin disorders are related to exposure to phosphate chemicals 
while he was serving in Korea in 1951.  He has asserted that 
he was hospitalized for approximately one month in Kobe, 
Japan in the summer of 1951 and thereafter was returned to 
duty in Korea.

A review of the veteran's service medical records does not 
show hospital treatment for an ongoing skin disorder.  The 
only reference in such records to a skin disorder is a 
January 1951 treatment note indicating that the veteran had a 
fungal skin disorder on his feet.  There is no further 
documentation of treatment for a skin disorder during the 
veteran's service.  At the time of his May 1953 medical 
examination for separation from service, notes of significant 
or interval history contained no reference to a skin 
disorder.  An examiner reported that the veteran's skin was 
clinically normal.

A transcript of information requested from the Office of the 
Surgeon General of the United States Army contains no 
reference to hospitalization for treatment of a skin 
disorder.

The earliest dated documentation of a skin disorder contained 
in the record was made by a private physician in May 1983 
when the veteran was treated for eczema of the hands and face 
following his complaints of a skin condition while working to 
strip furniture.  In November 1984, another private physician 
treated the veteran for chronic eczema of the hand and 
instructed the veteran to wear gloves while doing 
woodworking.  The physician reported that he was unsure about 
the nature of the veteran's skin disorder other than a form 
of dermatitis.  The veteran was referred back to the 
dermatologist.

In July 1985, the dermatologist described the veteran's skin 
disorder as "chronic dermatitis, light exposed areas, with 
eczema versus photoallergy."

The veteran underwent a VA examination in October 1985.  He 
had current complaints of eczema.  The examiner reported 
clinical findings of some mild chronic eczema.  A second VA 
examination at that time revealed mild bilateral tinea pedis, 
tinea cruris, and tinea corporis of the hands.

When the veteran was seen in January 1987, he had dyshydrosis 
of his hand and feet with psoriasiform flare-up.  A physical 
examination revealed multiple vesicles involving the palms 
and soles, with scaling extending to the dorsum of the hands 
and on the nape of the neck.  In June 1987, the veteran was 
again having trouble with eczema.  The veteran was seen again 
in September 1987 for psoriasis vulgaris of the feet.

The veteran's pending claim of entitlement to service 
connection for a skin disorder involving his arms, legs, 
back, and heart, resulting from exposure to phosphate 
chemicals was filed in September 1995.  He submitted a 
statement from a private physician in which the doctor stated 
"This is to verify that [the veteran] was exposed to 
phosphate chemical in the Korean War, which resulted in a 
chronic skin disease."

An examination by a private physician in October 1990 showed 
extensive dermatitis of light exposed areas of the veteran's 
upper trunk with psoriasiform changes.  Subsequently dated 
treatment notes document the veteran' continuing symptoms 
allergic dermatitis, with rash, and psoriasiform lesions.  In 
an October 1996 letter, a private physician stated that the 
veteran had reported that his skin problems began during his 
service in Korea.  The physician reported that the veteran 
had stated that he had been told by another physician, who 
had since passed away, that his skin disorders were due to 
phosphate chemical poisoning.  

The veteran testified before a hearing office at the RO in 
November 1996.  He stated that he did not have any skin 
problem prior to service and that he first had symptoms while 
in Korea during the summer of 1951 after he was exposed to 
phosphate chemicals from residue of expended artillery 
shells.  He reported that he was hospitalized in Kobe, Japan 
where he was treated with medicinal baths.  He stated that he 
been treated for skin disorders since 1953 or 1954.  The 
first physician that had treated him had passed away and the 
records of the treatment were no longer available.  The 
records of the physician who next treated him also were not 
available.  The hearing officer encouraged the veteran to 
sign and file forms for release of medical treatment records.  
Release forms were provided to the veteran.  In September 
1997, the RO received two release forms with incomplete 
addresses.  Thereafter, the RO informed the veteran that it 
had attempted, unsuccessfully, to obtain telephone numbers 
and addresses for the doctors that the veteran had 
identified, and requested the veteran to provide such 
information.  The RO received no response to that request.

The veteran also testified before the undersigned Member of 
the Board in February 1999.  His testimony was essentially 
the same as the testimony he gave at the hearing before a 
regional office hearing officer.  He stated that he did not 
have an active skin disorder at the time of his medical 
examination for separation from service, but had a continuous 
skin disorder after his separation from service.  

The Board has reviewed the entire record and finds that the 
veteran's current disability from a skin disorder is not 
related to a disease or injury he incurred in service.  This 
finding is based on the lack of any clinical finding of a 
chronic skin disorder in service, the lack of evidence of in-
service chronicity of skin symptoms, the lack of any abnormal 
clinical findings of a skin disorder at the time of the 
veteran's medical examination for separation from service, 
the lack of clinical evidence of post-service continuity of 
symptomatology, and the remote onset of symptoms of a skin 
disorder many years after service.  

The Board notes that the record contains statements from a 
private physician that suggest that the veteran's skin 
disorders are related to phosphate chemical exposure during 
his active duty service.  This opinion was apparently based 
on the history provided by the veteran, as the physician did 
not treat the veteran until many years after the veteran's 
separation from service.  The physician apparently had not 
reviewed either the veteran's service medical records or 
records of intervening treatment for a skin disorder.  The 
Board is not bound to accept the opinion of a physician that 
is based on a history provided by the veteran that is not 
corroborated by service medical records.  The veteran's 
service medical records do not document complaints, 
diagnoses, or treatment of a chronic skin disorder during 
service.  On the contrary, service medical records show that 
the veteran did not have a chronic skin disorder during his 
active service.  No skin disorder, or history of skin 
disorder, was noted at the time of the veteran's medical 
examination for separation from service.  Further, those 
records do not show hospitalization for a skin disorder 
during service.  The records contained in the claims file do 
not show the onset of a skin disorder until many years after 
the veteran's separation from service.  Finally, when a skin 
disorder was documented in 1983, it was attributed to 
chemical exposure related to the veteran's job as a furniture 
stripper.

After the most recent VA examination, the examiner did not 
conclude that it was as likely as not that the veteran's 
tinea cruris and corporis is related to in-service exposure 
to phosphate chemicals or was otherwise incurred in or 
related to any disease or injury incurred during the 
veteran's active duty service.  The examiner's report shows 
that the veteran's claims file was thoroughly reviewed.  The 
examiner's report includes a discussion of all of the 
pertinent records contained in the claims file.  The examiner 
concluded that the veteran's current skin disability is not 
related to in-service exposure to phosphate chemicals.  The 
examiner reasoned that such exposure would likely have 
resulted immediately in severe burns, a symptom not 
documented in service or evident on clinical examination at 
the time of the veteran's separation from service.  The Board 
is persuaded by the medical opinion of the VA examiner who, 
having reviewed the entire record, concluded that the 
veteran's current disability from a skin disorder is not 
service related.

The Board has considered the veteran's testimony and 
statements.  The veteran indicated that he did not have a 
skin disorder prior to his service in Korea in 1951.  He 
further asserted that he was sent to a hospital in Japan in 
the summer of 1951 for treatment of a skin disorder lasing 
approximately one month, after which he returned to duty.  
However, in the absence of evidence that the veteran has the 
expertise to render opinion about the etiology of his skin 
disorders, his own assertions that the skin disorders were 
caused by phosphate chemical exposure during his active 
service are afforded no probative weight.  See Espiritu v 
Derwinski, 2 Vet. App. 492 (1992).  


The Board also notes that the veteran was in combat.  He was 
awarded the combat infantry badge.  While the claimed injury 
or disease may be conceded to have occurred under combat 
circumstance, the veteran still must show that there is a 
causal relationship between a claimed injury or disease and 
his current disability.  Kessel v. West, 13 Vet. App. 9 
(1999).

The Board finds that the preponderance of the evidence is 
against the pivotal question of whether there is a nexus 
between the veteran's current disability from skin disorders 
and a disease or injury during in service.  For the foregoing 
reasons and bases, the Board concludes that the veteran is 
not entitled to service connection for skin disability 
diagnosed as xerosis and tinea cruris and tinea corporis.

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations does not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and his representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case the veteran has been so notified by the March 
1996 rating decision, the June 1996 statement of the case, 
the supplemental statements of the case, the Board's July 
1999 decision and October 2001 remand, and a letter from the 
RO dated in October 2002 which included a discussion of the 
applicable provisions of the VCAA as they pertain to this 
claim.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
VA has complied with the VCAA notification requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA, 
38 C.F.R. § 3.159(e) (2002), are applicable to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by VA 
as of that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 
(Aug. 29, 2001).  The veteran has had several opportunities 
to identify sources of evidence, including the claim he 
filed, his Notice of Disagreement, his substantive appeal, 
and the statements filed by him and on his behalf.  The RO 
has obtained treatment records that have been sufficiently 
identified by the veteran.  During his hearing before a 
hearing officer at the RO he was encouraged to submit 
authorization to enable the RO to obtain private treatment 
records.  He did not submit such forms.  The veteran has not 
provided information concerning additional evidence -- such 
as the names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  VA has not 
been unable to obtain any records sufficiently identified by 
the veteran or otherwise identified in the claims file.  The 
veteran has not asserted that there are private treatment 
records that pertain to this claim that have not been 
obtained and considered.  Therefore, VA has no duty to notify 
the veteran of inability to obtain evidence.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran has been 
afforded appropriate examinations in connection with this 
claim.  No further examinations are necessary to make a 
decision on his claim.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.


ORDER

Entitlement to service connection for a skin disorder, 
claimed as due to in-service exposure to phosphate chemicals, 
is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

